       Case 1:19-cv-00988-RB-SCY Document 58 Filed 02/08/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

__________________________________________
                                              )
NEW MEXICO CATTLE GROWERS’                    )
ASSOCIATION,                                  )
                                              )
      Plaintiff,                              )
                                              )
                v.                            )
                                              )
UNITED STATES ENVIRONMENTAL                   )
PROTECTION AGENCY, et al.,                    )
                                              )
      Defendants,                             )
                                              )            Case No. 1:19-cv-00988-RB-SCY
                and                           )
                                              )
AMIGOS BRAVOS, NEW MEXICO                     )
ACEQUIA ASSOCIATION, and GILA                 )
RESOURCES INFORMATION                         )
PROJECT,                                      )
                                              )
      Intervening Cross-Claimants-Defendants, )
                                              )
                v.                            )
                                              )
UNITED STATES ENVIRONMENTAL                   )
PROTECTION AGENCY, et al.,                    )
                                              )
      Cross-Defendants.                       )
__________________________________________)


                       JOINT MOTION TO STAY PROCEEDINGS

       Pursuant to D.N.M.LR-Civ 7.2, Plaintiffs, Defendants/Cross-Defendants (“the

Agencies”), and Intervening Cross-Claimants-Defendants hereby move to stay the above-

captioned proceeding until May 1, 2021. The Parties have good cause for this request.



                                              1
       Case 1:19-cv-00988-RB-SCY Document 58 Filed 02/08/21 Page 2 of 7




       1.      In 2015, the Agencies revised the regulatory definition of “waters of the United

States.” See Clean Water Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054

(June 29, 2015) (“2015 Rule”).

       2.      In 2017, the Agencies began reconsidering the 2015 Rule. They conducted a

notice-and-comment rulemaking process, which resulted in the Agencies issuing a final rule

repealing the 2015 Rule and reinstating the pre-2015 Rule regulatory definition of “waters of the

United States.” See 84 Fed. Reg. 56,626, 56,626 (Oct. 22, 2019) (“Repeal Rule”). The Repeal

Rule went into effect on December 23, 2019. Id. at 56,626.

       3.      On January 23, 2020, the Agencies signed a final rule––the Navigable Waters

Protection Rule (“NWPR”)––promulgating a revised definition of “waters of the United States.”

The NWPR was published in the Federal Register on April 21, 2020, and went into effect on June

22, 2020. 85 Fed. Reg. 22,250 (Apr. 21, 2020).

       4.      Plaintiff initiated this lawsuit on October 22, 2019, challenging the Repeal Rule.

Dkt. No. 1.

       5.      On April 27, 2020, Plaintiff sought leave to file a supplemental complaint to add

challenges to the NWPR. Dkt. No. 24. This motion for leave was granted the same day. Dkt. No.

25.

       6.      On June 30, 2020, the Court granted Intervening Cross-Claimants-Defendants’

motion to intervene. Dkt. No. 37.

       7.      Also on June 30, 2020, Intervening Cross-Claimants-Defendants filed a cross-

complaint against the Agencies challenging the NWPR. Dkt. No. 38.




                                                 2
       Case 1:19-cv-00988-RB-SCY Document 58 Filed 02/08/21 Page 3 of 7




       8.      On May 26, 2020, Plaintiff filed a motion to preliminarily enjoin, in part, the

NWPR. Dkt. No. 30. The Agencies and Intervening Cross-Claimants-Defendants opposed that

motion. Dkt. Nos. 34, 40. Plaintiff’s motion for preliminary injunction is still pending.

       9.      There are no other outstanding motions or deadlines before the Court in this matter.

       10.     On January 20, 2021, President Biden issued an Executive Order entitled

“Executive Order on Protecting Public Health and the Environment and Restoring Science to

Tackle the Climate Crisis.” 86 Fed. Reg. 7037 (Jan. 25, 2021). In conformance with the Executive

Order, the Agencies are reviewing many rules promulgated in the last four years, including the

NWPR at issue in this case.

       11.     Agencies have inherent authority to review past decisions and to revise, replace, or

repeal a decision to the extent permitted by law and supported by a reasoned explanation. FCC v.

Fox Television Stations, Inc., 556 U.S. 502, 515 (2009); Motor Vehicle Mfrs. Ass’n v. State Farm

Mutual Auto. Ins. Co., 463 U.S. 29, 42 (1983). An agency’s interpretation of a statute it administers

is not “carved in stone” but must be evaluated “on a continuing basis,” for example, “in response

to . . . a change in administrations.” Nat’l Cable & Telecomm. Ass’n v. Brand X Internet Servs.,

545 U.S. 967, 981 (2005) (internal quotation marks and citations omitted).

       12.     Accordingly, the Parties request to stay this proceeding until May 1, 2021 to give

appropriate officials adequate time to review the NWPR and determine whether the rule should be

maintained, modified, or otherwise reconsidered. If the 10th Circuit rules on the State of Colorado

v. EPA appeal (20-1238) before May 1, 2021,1 the Parties will meet and confer and file a joint



1
 The Agencies have similarly filed a motion for a 60-day abeyance in the Colorado 10th Circuit
proceeding. [Doc. ID No. 010110474124].
                                                 3
       Case 1:19-cv-00988-RB-SCY Document 58 Filed 02/08/21 Page 4 of 7




motion or separate proposals to further govern proceedings no later than 14 days after the 10th

Circuit decision. Otherwise, the Parties will file a joint motion or separate proposals to further

govern proceedings by May 1, 2021.

       13.     This joint motion is without prejudice to the right of any party to seek a further stay

at the end of the abeyance period. The Parties retain the right to move this Court to lift the stay

prior to the end of the abeyance period if circumstances warrant resuming litigation.

       14.     Granting this motion will not prejudice any party, will conserve the Parties’

resources, and will promote the interest of judicial economy.

       For the foregoing reasons, the Parties respectfully request that the Court stay this

proceeding until May 1, 2021.

Dated: February 8, 2021                          Respectfully submitted,



                                                  /s/ Hubert T. Lee                 .

                                                  HUBERT T. LEE
                                                  SONYA J. SHEA
                                                  Trial Attorneys
                                                  Environmental Defense Section
                                                  U.S. Department of Justice
                                                  P.O. Box 7611
                                                  Washington, DC 20044
                                                  (202) 514-1806 (Lee)
                                                  (303) 844-7231 (Shea)
                                                  Hubert.lee@usdoj.gov
                                                  Sonya.Shea@usdoj.gov

                                                  FRED J. FEDERICI
                                                  Acting United States Attorney

                                                  /s/ Manuel Lucero
                                                  MANUEL LUCERO
                                                  Assistant U.S. Attorney

                                                 4
Case 1:19-cv-00988-RB-SCY Document 58 Filed 02/08/21 Page 5 of 7




                               P.O. Box 607
                               Albuquerque, NM 87103
                               (505) 224-1467
                               Manny.lucero@usdoj.gov

                               COUNSEL FOR DEFENDANTS



                               /s/ Anthony L. Francois                 .

                               ANTHONY L. FRANÇOIS
                               DANIEL M. ORTNER
                               Pacific Legal Foundation
                               930 G Street
                               Sacramento, California 95814
                               Telephone: (916) 419-7111
                               Fax: (916) 419-7477
                               Email: AFrancois@pacificlegal.org
                               Email: DOrtner@pacificlegal.org

                               COUNSEL FOR PLAINTIFF




                               s/ Charles de Saillan               .

                               CHARLES DE SAILLAN
                               DOUGLAS MEIKLEJOHN
                               New Mexico Environmental Law Center
                               1405 Luisa Street, Suite 5
                               Santa Fe, New Mexico 87505
                               Telephone: (505) 989-9022
                               cdesaillan@nmelc.org
                               dmeiklejohn@nmelc.org
                               Counsel for the Water Conservation Groups

                               ENRIQUE ROMERO
                               New Mexico Acequia Association
                               805 Early Street
                               Suite B203
                               Santa Fe, New Mexico 87505
                               Telephone: (505) 995-9644

                               5
Case 1:19-cv-00988-RB-SCY Document 58 Filed 02/08/21 Page 6 of 7




                               enrique@lasacequias.org
                               Counsel for the New Mexico Acequia
                               Association

                               MEGAN HINKLE HUYNH
                               Southern Environmental Law Center
                               Ten 10th Street NW, Suite 1050
                               Atlanta, GA 30309
                               Telephone: (404) 521-9900
                               mhuynh@selcga.org
                               Counsel for Amigos Bravos

                               MARK SABATH
                               Southern Environmental Law Center
                               201 West Main Street, Suite 14
                               Charlottesville, VA 22902
                               Telephone: (434) 977-4090
                               msabath@selcva.org
                               Counsel for Amigos Bravos

                               COUNSEL FOR INTERVENING CROSS-
                               CLAIMANTS-DEFENDANTS




                               6
        Case 1:19-cv-00988-RB-SCY Document 58 Filed 02/08/21 Page 7 of 7




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on February 8, 2021, I electronically transmitted the foregoing to

the Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic

Filing to registered counsel for all parties.



                                                /s/ Hubert T. Lee




                                                 7
